ON REMAND FROM THE FLORIDA SUPREME COURT
PER CURIAM.'
Our original opinion in these cases reversed the trial court’s orders revoking appellant’s probation based on our finding that an officer’s testimony concerning the results of a drug test that she performed in her office was hearsay. See Dawson v. State, 177 So.3d 658 (Fla. 1st DCA 2015). We noted our opinion was consistent with Queior v. State, 157 So.3d 370 (Fla. 2d DCA 2015) (Quieor I). In State v. Queior, 191 So.3d 388 (Fla.2016) (Queior II), the Florida Supreme Court quashed Que-ior I, and also quashed our opinion in this case and remanded for reconsideration in light of Queior II.
Based on Queior II, we find the officer’s testimony concerning the results of the drug test was not hearsay. As such, we affirm appellant’s judgments and sentences.
AFFIRMED.
WOLF, WETHERELL, and BILBREY, JJ., concur.